Citation Nr: 1618864	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  05-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 2011, for the award of entitlement to service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids.

2.  Entitlement to an initial increased rating for coronary artery disease, status-post myocardial infarction, to exclude a temporary 100 percent rating from December 27, 2010, through March 30, 2011, but to include the issue of the propriety of a reduction in rating from 60 to 30 percent from June 4, 2014.

3.  Entitlement to an initial disability rating in excess of 60 percent for chronic renal insufficiency.

4.  Entitlement to service connection claim for erectile dysfunction, to include as secondary to a service-connected disability.

5.  Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  His service medals and decorations include the Combat Action Ribbon.

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2008, September 2011, December 2011, and February 2013 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In the April 2008 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable rating, effective June 3, 2005.

In March 2009, the Board issued a decision which denied an initial compensable evaluation for hemorrhoids.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the portion of the Board's March 2009 decision which denied an initial compensable rating for hemorrhoids and remanded the claim to the Board for further adjudication.

In August 2011, the Board remanded the issue of entitlement to a compensable rating for hemorrhoids for further development consistent with the November 2010 Memorandum decision.

In the September 2011 rating decision on appeal, the RO granted service connection for:  chronic kidney disease, assigning a 60 percent rating, effective February 11, 2011, and coronary artery disease, assigning a 10 percent rating, effective August 31, 2010.

In a June 2012 rating decision, the RO found clear and unmistakable error (CUE) in continuing a 10 percent rating for coronary artery disease, effective September 20, 2011; accordingly, the RO increased the rating for coronary artery disease to 30 percent, effective October 27, 2010.  However, thereafter, in an August 2012 rating decision, the RO found CUE in the rating of coronary artery disease and retroactively increased the rating to 60 percent, effective August 31, 2010.  A temporary 100 percent rating was assigned, effective December 27, 2010.  The 60 percent rating was resumed, effective April 1, 2011.  

In the February 2013 rating decision also on appeal here, the RO declined to reopen a previously denied service connection claim for erectile dysfunction, to include as secondary to service-connected disability.

In a May 2014 decision, the Board denied entitlement to earlier effective dates for the grants of service connection for coronary artery disease, status-post myocardial infarction, chronic kidney disease, and mild leakage due to impairment of sphincter control associated with hemorrhoids.  The Board also remanded for further development the issues of entitlement to an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction, and entitlement to an initial evaluation in excess of 60 percent for chronic kidney disease.

In a separate May 2014 decision, the Board reopened the service connection claim for erectile dysfunction and remanded for further development the underlying service connection claim for erectile dysfunction, to include as secondary to a service-connected disability.  

In a third, separate May 2014 decision, the Board remanded the increased rating claim for hemorrhoids for further development, to include obtaining any outstanding evidence and providing the Veteran with a VA compensation examination to assess the current nature and severity of his disability.  

The Veteran then appealed the Board's May 2014 denial of entitlement to an earlier effective date for the grant of service connection for anal leakage.  In a June 2015  Memorandum Decision, the Court set aside the portion of the May 2014 Board decision that denied an earlier effective date for the grant of service connection for anal leakage and remanded it for further adjudication consistent with the Memorandum Decision. 

In October 2015, the RO decreased the rating for coronary artery disease from 60 to 30 percent, effective June 4, 2014.

As reflected, the issues on appeal here were previously considered by the Board in three separate decisions.  However, the Board herein will address all issues in a single document.  Indeed, all issues arose out of the same RO and are ripe for disposition and/or for further development.  Moreover, the same attorney represents the Veteran in all issues on appeal and there have been no Board hearings.

The record also shows that the Veteran is in receipt of a TDIU.  The RO initially awarded a TDIU from February 11, 2011, and then from December 28, 2010 (see March and June 2012 rating decisions), but ultimately assigned an effective date of August 31, 2010, on account of his coronary artery disease.  

Because the issue of entitlement to a TDIU is part of the Veteran's increased rating claim on appeal here (Rice v. Shinseki, 22 Vet. App. 447 (2009)), and his TDIU award represents only a partial grant of the benefits of sought on appeal, the Board must consider whether the issue of entitlement to a TDIU is raised for the rating period on appeal prior to August 31, 2010.  However, the Veteran himself reported that he became too disabled to work in December 2010, so after the currently assigned effective date.  See two separate TDIU applications in December 2011.  Moreover, the Board notes that after the RO assigned the August 2010 effective date, the Veteran no longer expressed disagreement with the date and has not raised the issue of unemployability prior to August 31, 2010.  For these reasons, the issue of entitlement to a TDIU prior to August 31, 2010, has not been inferred.

The issues of entitlement to an increased rating for chronic renal insufficiency and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO treated the Veteran's June 3, 2005, claim for service connection for a gastrointestinal disorder as encompassing a claim for hemorrhoids; this June 3, 2005 claim also reasonably included a claim for anal leakage due to impairment of sphincter control, secondary to hemorrhoids.

2.  Following a June 2014 VA examination, the RO reduced the disability rating for the Veteran's service-connected coronary artery disease from 60 to 30 percent under Diagnostic Code (DC) 7005, effective June 4, 2014; such reduction did not reduce the overall compensation payable.

3.  At the time of the reduction in the disability rating for coronary artery disease, a 60 percent rating had been in effect for a period of less than five years. 
 
4.  The evidence of record did not show a permanent improvement in the service-connected coronary artery disease, to include in terms of his ability to function under the ordinary conditions of life.

5.  The Veteran's coronary artery disease has not been productive of chronic congestive heart failure, a workload of 3.0 METs or less, or a left ventricular ejection fraction of less than 30 percent.

6.  Resolving all doubt in the Veteran's favor, when considering his competent reports of severe hemorrhoid flare-ups with severe bleeding, his condition more nearly approximates a disability picture of having had frequent recurrences of hemorrhoids during the appeal period. 



CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of June 3, 2005, for the award of service connection for mild anal leakage due to impairment of sphincter control secondary to service-connected hemorrhoids.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400 (2015).

2.  The reduction in the rating assigned for coronary artery disease from 60 to 30 percent, effective June 4, 2014, was not proper; restoration of the 60 percent rating is warranted as of such date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.104, Diagnostic Code (DC) 7005 (2015). 

3.  The criteria for a rating higher than 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2015). 

4.  The criteria for an initial 10 percent rating for hemorrhoids are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, DC 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's earlier effective date claim on appeal here arose from his disagreement with the effective date assigned for anal leakage when service connection was granted.  In addition, his coronary artery disease and hemorrhoid claims arose from his disagreement with the initial ratings following the RO's grants of service connection for those disabilities.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   


With regard to the issue of the propriety of the rating reduction for coronary artery disease from 60 to 30 percent, effective June 4, 2014, the Board notes that the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").  The notice requirements pursuant to 38 C.F.R. § 3.105(e), (i) are discussed in more detail below.

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained the Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, and lay statements in support of the claims.  

The Veteran and his attorney have not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.
'
III.  Earlier Effective Date Claim

The Veteran seeks entitlement to an effective date prior to October 20, 2011, for the award of entitlement to service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids.  He asserts that his June 3, 2005 claim for a gastrointestinal disability included a claim for benefits for anal leakage.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

General rules defining informal claims apply to claims for entitlement to disability benefits raised under a theory of secondary causation.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-47 (2007).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet .App. 173, 181   (2006).  Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."   Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition." Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.' "  Id.  It explained: We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.  Id.  at 1370 (emphasis added).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the record reflects that on June 3, 2005, VA received the Veteran's claim for a gastrointestinal disability to include irritable bowel or GERD, but not limited to these conditions.  He also noted that he had diarrhea or constipation on a daily
basis. 

During a VA gastrointestinal examination provided to the Veteran in March 2008, he reported suffering from anal leakage during hemorrhoidal flare-ups.  However, the RO determined that the examination was inadequate for rating purposes because it was not conducted during a time of flare-up.

In the interim, the RO, in an April 2008 rating decision, granted service connection for hemorrhoids, effective June 3, 2005; thus, as a derivative of the June 2005 claim. 

Thereafter, VA provided the Veteran with an additional gastrointestinal examination on October 20, 2011.  He indicated that he experienced some leakage of bowels during a hemorrhoid flare-up.  The examiner noted that the Veteran had impairment of rectal sphincter control, with some mild leakage during flare-ups of hemorrhoids. 

In a December 2011 rating decision on appeal here, the RO granted service connection for mild leakage due to impairment of sphincter control associated with hemorrhoids, assigning an initial 10 percent rating, effective October 20, 2011, the date of examination.  

The Veteran now asserts that an earlier effective date is warranted.  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Thus, the scope of the Veteran's claim for a gastrointestinal disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

Here, the RO raised the issue of entitlement to service connection for anal leakage on its own initiative.  In this regard, it treated the anal leakage as a new claim based on the date of the October 2011 examination report, despite the fact that the presence of medical evidence does not establish the intent to seek service connection for a disability.  See Ellington v. Nicholson, 22 Vet. App. 141, 146 (2007) (finding no clear error in Board's view that the list of symptoms on a VA medical examination did not constitute an informal claim because, inter alia, intent to apply for benefit was not sufficiently manifest), aff'd sub nom.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Brannon v. West, 12 Vet.App. 32, 35 (1998) (noting that the mere presence of medical evidence does not establish the intent to seek service connection for a condition)).

At any rate, after a complete review of the record, the Board finds that an effective date earlier than October 20, 2011, is warranted for the award of service connection for anal leakage.  As reflected above, the RO treated the Veteran's June 2005 claim for a gastrointestinal disability as encompassing a claim for hemorrhoids, and the Board finds that the June 2005 claim also reasonably included anal leakage based on his description of the claim, the symptoms he described, and the fact that his anal leakage was medically associated with his hemorrhoids and flare-up of his condition had been shown since at least 2008.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam) (holding that a pro se claimant's request for benefits must "be considered a claim for any . . . disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").  

But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's anal leakage) is not necessarily identical to that of the original condition (hemorrhoids).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Nonetheless, if it is shown that his June 2005 claim was for anal leakage, not just for hemorrhoids, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).   

Thus, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of his anal leakage claim since the June 2005 claim; such claim reasonably included secondary anal leakage manifestations.  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra. 

Accordingly, the Board finds that an effective date of June 3, 2005, is warranted for the grant of service connection for anal leakage as secondary to the service-connected hemorrhoids, as this was the date of receipt of the Veteran's original claim for service connection for gastrointestinal disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).  However, an effective date prior to June 3, 2005, may not be assigned for this disability as the effective date of service connection for this secondarily service-connected disorder may not be earlier than the effective date of service connection for the precipitating hemorrhoids.  Id.; Ellington, supra.


IV.  Coronary Artery Disease - Rating Reduction and Increased Rating Claim

As noted in the introduction above, the RO reduced the rating for the Veteran's service-connected coronary artery disease from 60 to 30 percent disabling, effective June 4, 2014.  See October 2015 rating decision.

As a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2015).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the 60 day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105 ) were not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91.  In this case, the October 2015 rating decision that implemented the rating reduction did not reduce the Veteran's overall level of compensation - the Veteran had a combined disability rating of 90 percent before and after the reduction; therefore, the procedural requirements of 38 C.F.R. § 3.105(e)  are inapplicable.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2015). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In this case, the 60 percent disability rating for the service-connected coronary artery disease was in effect from April 1, 2011, to June 4, 2014, so for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  The RO reduced the disability rating based on the result of a June 2014 VA examination.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In Brown v. Brown, 5 Vet. App. 413 (1993), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) identified general regulatory requirements that are applicable to all rating reductions, including those that have been in effect for less than five years.  Id., at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and evaluation of the disability, that each disability be viewed in relation to its history. Id., at 420.  Similarly, 38 C.F.R. § 4.2 , establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id. 

Furthermore, 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the relevant regulations governing the coronary artery disease at issue, cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Under DC 7005, a 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7005. 

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is assigned where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

By way of history, the Veteran in this case was diagnosed with coronary artery disease in 2009.  In the summer of 2010, he had recurrent symptoms and was found to have in-stent restenosis of the right coronary artery and treated with a drug-eluting stent.  In late 2010, he had recurrent symptoms with mildly elevated troponin.  He had moderate disease of the mid-left anterior descending with patent stents and diffuse 80 percent stenosis of the distal right coronary artery treated with a drug-eluting stent.  

A May 2011 diagnostic test conducted at Nebraska Heart Institute showed evidence of mild to moderate posterolateral ischemia with a LVEF of 70 percent.
It was noted that the Veteran's last heart cardiac catheterization was performed after having had a mildly abnormal stress test in the summer of 2011 which did not require intervention.

The Veteran's LVEF was 71-75 percent in September 2011.    

In February 2012, the Veteran underwent a VA examination for compensation purposes.  He reported that if he walks a block he experiences shortness of breath and fatigue.  According to interview-based METs testing, the lowest level of activity at which he reported symptoms was >3-5 METS, resulting in dyspnea and fatigue.  It was noted that the finding of >3-5 METS is consistent with activities such as light yard work, mowing the lawn, or brisk walking.  Chest x-rays were normal.  A diagnosis of ischemic heart disease was continued.

In January 2014, the Veteran underwent Rest/Stress Single Isotope Spect Imaging and Gate Imaging.  The results were as follows:  mild posterolateral ischemia with a calculated LVEF of 74 percent.  In addition, a transthoracic echocardiogram (TTE) showed an estimated LVEF of 55 percent.

According to Nebraska Heart Institute office notes dated in February 2014, the Veteran's physician compared the Veteran's September 2011 stress test results with the most recent test taken in January 2014, and noted that the findings remained unchanged; it was noted that the Veteran had mild posterolateral ischemia in 2011 and the same diagnosis in 2014.  The physician also noted that there had been no significant change in the Veteran's symptoms.  His symptoms were regarded as stable, but his complaints of also being a "little fatigued" were recognized. 

Pursuant to the Board's 2014 remand, the Veteran was afforded an additional VA examination in June 2014.  The Veteran stated that he had been fishing and exercising.  He had a history of light to medium labor.  He had not experienced congestive heart failure, cardiac arrhythmias, heart valve condition, or pericardial adhesions.  On examination, there was no peripheral edema in either lower extremity.  The results of a January 2014 echocardiogram was noted as follows:  LVEF was 55 percent; abnormal wall motion (grade I diastolic dysfunction); and abnormal wall thickness (mild concentric left ventricular hypertrophy and mildly dilated aortic root).  An interview-based METS test resulted in >5-7 METs (consistent with activities such as walking 1 flight of stairs, golfing without cart, mowing the lawn, and heavy yard work.  Dyspnea resulted with this level of activity.  Based primarily on the findings from this examination, the RO reduced the rating for coronary artery disease from 60 to 30 percent, effective June 4, 2014.  

The question consequently before the Board is whether the Veteran's cardiac disability had demonstrated improvement at the time of the rating reduction.

Based on the above, the Board finds that permanent improvement in the cardiac disability has not been shown to have occurred.  The Veteran was granted the 60 percent rating based primarily on the February 2012 finding of >3-5 METs resulting in dyspnea and fatigue.  While the Board recognizes that the June 2014 finding of >5-7 METs falls outside the scope of a 60 percent rating, such finding considered the resulting symptom of dyspnea only.  However, evidence also available to the RO at the time the reduction was effectuated were January and February 2014 medical records from the Nebraska Heart Institute which noted cardiac symptoms of fatigue as well.  Moreover, at that time, the Veteran's private physician affirmatively indicated that there had been no significant change in the Veteran's cardiac symptoms when comparing his current symptoms with those demonstrated in 2011.  Thus, it cannot be determined that the June 2014 examination on which the reduction was primarily based was at least as full and complete as that used to establish the higher rating.  

Based on the above, the Board cannot conclude that the weight of the evidence shows a material improvement in the cardiac disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 60 percent rating for the service-connected coronary artery disease, effective June 4, 2014.  

With that being said however, the Board finds that a rating higher than 60 percent is not warranted at any time during the pendency of this claim.  As noted, the next higher rating under DC 7005 is a 100 percent rating and such is warranted when there is evidence of chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  There is entirely no evidence of congestive heart failure, a workload of 3 METs or less, or an ejection fraction of less than 30 percent.  The Veteran has not alleged such symptomatology.  

The Veteran, as a layperson, is competent to report observable symptoms such as dyspnea and fatigue.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of cardiac disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected coronary artery disease has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record.  They are accorded greater weight than any lay reports of symptomatology higher than what is contemplated by a 60 percent rating.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In summary, the Board concludes that the reduction of the coronary rating from 60 to 30 percent, effective June 4, 2014, was improper; the restoration of the 60 percent rating is restored.  However, the preponderance of the evidence of record is against the claim of entitlement to a rating higher than 60 percent.  

V.  Hemorrhoids

The Veteran has been in receipt of a noncompensable rating under 38 C.F.R. § 4.114, DC 7336 for hemorrhoids since June 3, 2005.  He now seeks a higher rating.

Under DC 7336, a noncompensable (0 percent) rating is warranted for mild or moderate internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

Turning now to the relevant facts in this case, the Veteran's STRs show an impression of hemorrhoids.  VA received his service connection claim for hemorrhoids in June 2005.  

A review of May 2005 VA outpatient records reflect his report of having had external hemorrhoids.  On rectal examination, no nodules or rectal masses were seen. 

A March 2008 VA digestive conditions examination report also reflects his complaints of hemorrhoids.  He stated that his hemorrhoids began about 1966 and recurred about once a month.  He also reported constipation lasting 3 days a month, and subsequent daily diarrhea.  On physical examination, other than 2 small anal skin tags, no abnormalities were noted.  Current hemorrhoids or rectal bleeding were not demonstrated.  The diagnosis was hemorrhoids which the examiner related to his active service.

On October 2011 VA examination, internal (primarily) hemorrhoids were demonstrated.  However, the examiner noted that Veteran was not experiencing a severe flare-up of his hemorrhoid condition at present.  The Veteran described that he can experience a flare-up one to two times a month, and that the flare-ups can last one to two weeks in duration.  He stated that there have been times where he has had what he described to be a flare-up lasting an entire month.  He reported that during times of flare-ups that he had increased pain, bleeding, burning, and itching.  He also stated that he could experience some leakage of bowels during the time of flare-ups and with a severe flare-up, the bleeding could leak to the point that it does soak his underwear.  He rated his severe flare-ups as 10 out of 10 in severity, and accompanied by severe bleeding.  He stated, however, that he does not wear any sort of pad for any bleeding.  He reported no history of anemia due to any bleeding.  He treated the condition with over-the-counter medications.  On examination, the Veteran's internal hemorrhoids were described as mild; there were no external hemorrhoids, only skin tags.  There was no significant inflammation, redness, swelling, or burning.  There was no evidence of prolapse or thrombosis.  The examiner noted mild redundant tissue and an external skin tag.  The examiner's review of the Veteran's laboratory findings from May 2011 demonstrated no evidence of anemia based on hemoglobin and hematocrit levels.  

During a February 2012 VA examination, the Veteran reported continued daily/weekly bleeding, itching, and urgency.  He had minor loss of stool, one to three times per week.  He used no pads, garments, or assistive devices.  Only skin tags were noted on examination.  The examiner described the Veteran's hemorrhoids as mild to moderate in severity.  
Nonetheless, the Board, in its May 2014 decision, found the October 2011 and February 2012 VA examinations inadequate as neither appeared to have been conducted during a period of active symptomatology or flare-up for the Veteran's service-connected hemorrhoids.

Pursuant to the Board's 2014 remand, the Veteran was provided with an additional examination in June 2014.  He reported that he had experienced no hemorrhoids over the past 2 years and had sought no treatment for this condition for 10 years.  His major complaint was anal leakage, which is already service connected.  The examiner described the Veteran's hemorrhoids as mild or moderate in nature.  There was no significant evidence of hemorrhoids found on examination.  A skin tag was noted.   

Initially, the Board considered whether substantial compliance with the May 2014 remand directives has been met.  The Board recognizes that the June 2014 examination was conducted during an inactive phase.  In other words, he was not experiencing a flare-up at the time.  However, the Board notes that the Veteran has not experienced an active phase of hemorrhoids/flare-ups during any of the four VA examinations provided to him for VA compensation purposes. Indeed during his most recent VA examination he stated that he had not had hemorrhoids in the past two years. Nevertheless, because the Board below is granting a higher rating for hemorrhoids based primarily on the Veteran's competent reports of severe hemorrhoid flare-ups, the Board finds that substantial compliance has essentially been met.   

The Board recognizes that the Veteran's medical records and examination reports do not demonstrate that he has had large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, the criteria necessary for a 10 percent rating under DC 7336.  The examiners indicate that the Veteran's hemorrhoids are no more than moderate in nature with some redundant tissue shown on examination.  However, the Veteran, as a layperson, is competent to report daily anal pain, burning, bleeding, and itching.  He is also competent to report that, during flare-ups, he experiences increased pain, bleeding, burning, and itching.  He further reports occasional more severe flare-ups which cause severe bleeding through his undergarment.  Not only is the Veteran competent to report his observable symptoms, to include during a flare-up, the Board finds no reason to doubt the credibility of his statements.  

Accordingly, with consideration of the Veteran's symptoms during hemorrhoid flare-ups, and the recurrences of these flare-ups, the Board finds, resolving all doubt in his favor, that an increase in disability is more nearly approximated; a 10 percent rating is warranted since the beginning of the claim.  38 C.F.R. §§ 4.3, 4.7, 4.114.
Nonetheless, the evidence does not support a rating higher than 10 percent as the record does not show associated anemia or the presence of fissures.  38 C.F.R. § 4.114, DC 7336. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected coronary artery disease and hemorrhoids are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule. 

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference," over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Accordingly, the rating criteria contemplate the Veteran's service-connected connected coronary artery disease and hemorrhoids.  There is no evidence in the record or allegation of symptoms of and/or impairment due to these disabilities not encompassed by the criteria for the schedular ratings assigned. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.


ORDER

An effective date of June 3, 2005, for the award of service connection for mild anal leakage due to impairment of sphincter control associated with service-connected hemorrhoids is granted.

The rating reduction from 60 to 30 percent for coronary artery disease was not proper; the 60 percent rating for coronary artery disease is restored, effective June 4, 2014.  

A rating higher than 60 percent for coronary artery disease is denied.

A 10 percent rating for service-connected hemorrhoids is granted since the beginning of the claim, subject to the laws and regulations governing monetary benefits. 

REMAND

Further clarification is needed to clarify a June 2014 VA medical opinion with regard to the etiology of the Veteran's erectile dysfunction.  A June 2014 VA examiner determined that the Veteran's erectile dysfunction is less likely than not related to, or aggravated by, a service-connected disability.  While the opinion is supported by rationale as to causation, it does not provide any rationale on the question of aggravation - whether the current erectile dysfunction is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An addendum is therefore needed.

Moreover, the Veteran last underwent a kidney examination for VA compensation purposes in June 2014.  However, subsequent VA treatment notes indicate the presence of blood in his urine in March 2015, and August 2015 VA treatment notes indicate that he is being treated for bladder cancer by a private urologist at "Grand Island- Urology."  Because the private urology treatment records may contain evidence relevant to the Veteran's kidney disability, the records should be requested.  In addition, an updated examination should be afforded to him.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to authorize the release of private treatment records from "Dr. Koefoot at Grand Island- Urology."  Then make arrangements to obtain them after he returns the necessary authorization.  He should also be invited to submit these records himself. 

Also make arrangements to associate with the claims file any outstanding VA medical records. 

2.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current nature and severity of his service-connected chronic renal insufficiency.  His claims file and a copy of this REMAND should be forwarded to and reviewed by the VA examiner. 

After examination of the Veteran and review of his claims file, the examiner should describe all renal, voiding, and urinary dysfunction associated with his service-connected kidney disability.  All indicated studies or tests, including laboratory studies, should be done. 

In particular, the examiner should state whether the Veteran's chronic renal insufficiency is productive of persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requiring regular dialysis; or precluding more than sedentary activity from markedly decreased function of kidney or other organ systems, especially cardiovascular.

The examiner is asked to provide a clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Forward the Veteran's claims file to the examiner who conducted June 2014 VA "Male Reproductive System" examination or, if he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum medical opinion clarifying the etiology of the Veteran's erectile dysfunction.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The need for the Veteran to be reexamined is left to the designee's discretion. 

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's statements that his erectile dysfunction is secondary to medication taken for his service connected PTSD and/or heart condition.

*April 2010 private treatment record from J. K., M. noting that the Veteran's erectile dysfunction may be related to Metoprolol.

*Internet medical articles discussing the relationship between anxiety disorders and sexual dysfunction as well as erectile dysfunction and PTSD, received in April 2013. 

*VA examination reports dated in November 2012 and June 2014.

After a reviewing the Veteran's claims file, the examiner is asked to respond to the following:

Provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was AGGRAVATED by any of the Veteran's service-connected disabilities, specifically to include his coronary artery disease and PTSD and any medication prescribed for each, to include including Klonopin (Clonazepam for panic attacks), Citalopram (antidepressant) and Metoprolol for his heart condition.

Reconcile the opinion with all evidence of record, to include the April 2010 private physician's statement, internet medical treatise articles, and the Veteran's lay reports regarding a potential relationship between his erectile dysfunction and a service-connected condition.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.
 
5.  Finally, readjudicate the Veteran's increased rating claim for chronic renal insufficiency and service connection claim for erectile dysfunction. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


